Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 21, 2021

                                      No. 04-21-00134-CV

                          IN THE INTEREST OF A.L.B., A CHILD,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA00106
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        Appellant’s notice of appeal was filed within fifteen days after the deadline but without a
motion for extension of time to file the notice. See TEX. R. APP. P. 26.1, 26.3. On April 30,
2021, we ordered Appellant to file a written response presenting a reasonable explanation for the
late notice of appeal. See TEX. R. APP. P. 26.3, 10.5(b)(1)(C); Verburgt v. Dorner, 959 S.W.2d
615, 617 (Tex. 1997).
       Appellant timely filed a written response explaining the late notice of appeal; our April
30, 2021 order is satisfied. See Garcia v. Kastner Farms, Inc., 774 S.W.2d 668, 670 (Tex. 1989)
(noting a “reasonable explanation” comprises all but “deliberate or intentional noncompliance”).
       We reinstate the appellate timetable. Appellant’s brief is due on June 9, 2021.


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of May, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court